 1 MICHAEL D. SEPLOW, SBN 150183                   ROSEMARIE T. RING, SBN 220769
   mseplow@sshhlaw.com                             rose.ring@mto.com
 2 AIDAN C. McGLAZE, SBN 277270                    JONATHAN H. BLAVIN, SBN 230269
   amcglaze@sshhlaw.com                            jonathan.blavin@mto.com
 3 SCHONBRUN SEPLOW HARRIS &                       ELIZABETH A. KIM, SBN 295277
   HOFFMAN LLP                                     Elizabeth.Kim@mto.com
 4 11543 W. Olympic Blvd.                          MUNGER, TOLLES & OLSON LLP
   Los Angeles, CA 90064                           560 Mission Street
 5 Telephone:     (310) 396-0731                   Twenty-Seventh Floor
   Facsimile:     (310) 399-7040                   San Francisco, California 94105-2907
 6                                                 Telephone:     (415) 512-4000
   GERARD V. MANTESE (MI Bar # P34424)             Facsimile:     (415) 512-4077
 7 gmantese@manteselaw.com
   DAVID HONIGMAN (MI Bar # P33146)                Attorneys for Defendant, Facebook, Inc.
 8 dhonigman@manteselaw.com
   KATHRYN EISENSTEIN (MI Bar #P66371)
 9 keisenstein@manteselaw.com
   MANTESE HONIGMAN, P.C.
10 1361 E. Big Beaver Road
   Troy, MI 48083
11 Telephone:     (248) 457-9200
   Facsimile:     (248)-457-9201
12
   PATRICIA A. STAMLER (MI Bar #35905)
13 pstamler@hertzschram.com
   MATTHEW TURCHYN (MI Bar #76482)
14 mturchyn@hertzschram.com
   HERTZ SCHRAM PC
15 1760 South Telegraph Road, Suite 300
   Bloomfield Hills, MI 48302
16 Tel: 248-335-5000
   Fax: 248-335-3346
17
   Attorneys for Plaintiffs
18
19                                 UNITED STATES DISTRICT COURT

20                NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION

21 ROSEMARIE VARGAS,                               Case No. 3:19-cv-05081-WHO
   KISHA SKIPPER, JAZMINE SPENCER,
22 DEILLO RICHARDS, on behalf of                   AMENDED STIPULATION AND
   themselves individually, and on behalf of all   ORDER CONTINUING DATES AND
23 others similarly situated,                      SETTING BRIEFING SCHEDULE
24                   Plaintiffs,                   Judge: Hon. William H. Orrick
                                                   Courtroom 2, 17th Floor
25            vs.                                  Action Filed: August 16, 2019

26 FACEBOOK, INC.,

27                   Defendant.

28

     44351432.1                                                          3:19-cv-05081-WHO
       MODIFIED STIPULATION AND ORDER CONTINUING DATES AND BRIEFING SCHEDULE
 1            Plaintiffs Rosemarie Vargas, Kisha Skipper, Jazmine Spencer, Deillo Richards, and

 2 Defendant Facebook, Inc. (“Facebook”) (collectively, the “Parties”), by and through their

 3 respective counsel of record, hereby stipulate as follows:

 4            WHEREAS, on November 15, 2019, the Court entered a stipulated order reflecting the

 5 Parties’ agreement to a schedule that would allow them to engage in mediation in February 2020

 6 without the Parties having to engage in motion practice or the Court having to hold an initial Case

 7 Management Conference (“CMC”) until after the mediation (ECF. No. 29);

 8            WHEREAS, on January 16, 2020, the Court entered an amended stipulated order adjusting

 9 the schedule by one month because, due to mediator availability and scheduling conflicts, the

10 Parties had to schedule the mediation for March 10, 2020 (ECF No. 32);

11            WHEREAS, due to office closures and travel restrictions relating to the COVID-19

12 (Coronavirus Disease) outbreak, the parties had to reschedule the March 10, 2020 mediation to

13 April 24, 2020, and therefore request that the modified schedule be adjusted as follows consistent

14 with their intention to allow the parties to engage in mediation without having to engage in motion

15 practice or the Court having to hold an initial CMC: (1) Facebook’s deadline to respond to the

16 Complaint should be set for May 8, 2020; (2) the CMC currently set for June 10, 2020 at 2:00 p.m.

17 should be continued to July 8, 2020 at 2:00 p.m., or the earliest date thereafter that is convenient

18 for the Court and the related dates and deadlines should also be extended accordingly; and (3)
19 Facebook’s anticipated motion to dismiss the Complaint should be briefed on the following

20 schedule and set for hearing on the same date as the CMC:

21            Motion to dismiss due: May 8, 2020

22            Opposition due: June 3, 2020

23            Reply due: June 22, 2020

24            THEREFORE IT IS HEREBY STIPULATED AND AGREED THAT, subject to the

25 Court’s approval, (1) Facebook’s deadline to respond to the Complaint should be set for May 8,

26 2020; (2) the CMC currently set for June 10, 2020 at 2:00 p.m. should be continued to July 8,

27 2020 at 2:00 p.m., or the earliest date thereafter that is convenient for the Court and the related

28 dates and deadlines should also be extended accordingly; and (3) Facebook’s anticipated motion to

     44351432.1                              -2-                         3:19-cv-05081-WHO
       MODIFIED STIPULATION AND ORDER CONTINUING DATES AND BRIEFING SCHEDULE
 1 dismiss the Complaint should be briefed on the following schedule and set for hearing on the same

 2 date as the CMC:

 3            Motion to dismiss due: May 8, 2020

 4            Opposition due: June 3, 2020

 5            Reply due: June 22, 2020

 6

 7 DATED: April 3, 2020                       MANTESE HONIGMAN, P.C.

 8

 9
                                              By:          /s/Gerard Mantese
10                                                 GERARD MANTESE
                                              Attorneys for Plaintiffs
11
     DATED: April 3, 2020                     MUNGER, TOLLES & OLSON LLP
12
                                                 ROSEMARIE T. RING
13                                               JONATHAN H. BLAVIN
                                                 JOSHUA PATASHNIK
14                                               ELIZABETH A. KIM
15

16
                                              By:          /s/Rosemarie T. Ring
17                                                 ROSEMARIE T. RING
                                              Attorneys for Defendant Facebook, Inc.
18
19
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
20

21
     DATED:       4/6/2020
22                                                 WILLIAM H. ORRICK
                                                   United States District Judge
23

24

25

26

27

28

     44351432.1                              -3-                         3:19-cv-05081-WHO
       MODIFIED STIPULATION AND ORDER CONTINUING DATES AND BRIEFING SCHEDULE
 1                        ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)
 2            I, Rosemarie T. Ring, am the ECF User whose ID and password are being used to file this

 3 document. I hereby attest that concurrence in the filing of this document has been obtained from

 4 the signatories.

 5

 6

 7                                                      /s/ Rosemarie T. Ring
                                                    ROSEMARIE T. RING
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     44351432.1                              -4-                         3:19-cv-05081-WHO
       MODIFIED STIPULATION AND ORDER CONTINUING DATES AND BRIEFING SCHEDULE
